 

Exhibit 10.9

SIERRA MONITOR CORPORATION

 

2006 STOCK PLAN

 

RESTRICTED STOCK AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Sierra Monitor
Corporation 2006 Stock Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Agreement (the “Agreement”), including the Notice of
Restricted Stock Grant (the “Notice of Grant”) and Terms and Conditions of
Restricted Stock Grant, attached hereto as Exhibit A.

NOTICE OF RESTRICTED STOCK GRANT

 

Participant Name:           Address:                

 

You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number           Date of Grant           Vesting Commencement Date        
  Total Number of Shares Granted    

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:

 

[Insert vesting schedule]

 

 



 

By Participant’s signature and the signature of the representative of Sierra
Monitor Corporation (the “Company”) below, Participant and the Company agree
that this Award of Restricted Stock is granted under and governed by the terms
and conditions of the Plan and this Agreement, including exhibits hereto, all of
which are made a part of this document. Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT   SIERRA MONITOR CORPORATION             Signature     By          
      Print Name     Title    

 

 



 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 

Grant of Restricted Stock. The Company hereby grants to the Participant named in
the Notice of Grant (the “Participant”) under the Plan for past services and as
a separate incentive in connection with his or her services and not in lieu of
any salary or other compensation for his or her services, an Award of Shares of
Restricted Stock, subject to all of the terms and conditions in this Agreement
and the Plan, which is incorporated herein by reference. Subject to Section
19(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan will prevail.

 

Escrow of Shares.

 

All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.

 

The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.

 

Upon Participant’s termination as a Service Provider for any reason, the Escrow
Holder, upon receipt of written notice of such termination, will take all steps
necessary to accomplish the transfer of the unvested Shares of Restricted Stock
to the Company. Participant hereby appoints the Escrow Holder with full power of
substitution, as Participant’s true and lawful attorney-in-fact with irrevocable
power and authority in the name and on behalf of Participant to take any action
and execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares of Restricted Stock to the Company upon such
termination.

 

The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.

 

Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.

 

In the event of any dividend or other distribution (whether in the form of cash,
Shares, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares, the Shares of Restricted Stock will be increased, reduced or otherwise
changed, and by virtue of any such change Participant will in his or her
capacity as owner of unvested Shares of Restricted Stock be entitled to new or
additional or different shares of stock, cash or securities (other than rights
or warrants to purchase securities); such new or additional or different shares,
cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.

 

 



 

The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.

 

Vesting Schedule. Except as provided in Section 4, and subject to Section 5, the
Shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.

 

Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Administrator.

 

Forfeiture upon Termination of Status as a Service Provider. Notwithstanding any
contrary provision of this Agreement, the balance of the Shares of Restricted
Stock that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination and Participant will have no further rights thereunder.
Participant will not be entitled to a refund of the price paid for the Shares of
Restricted Stock, if any, returned to the Company pursuant to this Section 5.
Participant hereby appoints the Escrow Agent with full power of substitution, as
Participant’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of Participant to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination of service.

 

Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

Withholding of Taxes. Notwithstanding any contrary provision of this Agreement,
no certificate representing the Shares of Restricted Stock may be released from
the escrow established pursuant to Section 2, unless and until satisfactory
arrangements (as determined by the Administrator) will have been made by
Participant with respect to the payment of income, employment, social insurance,
payroll and other taxes which the Company determines must be withheld with
respect to such Shares. Prior to vesting of the Restricted Stock, Participant
will pay or make adequate arrangements satisfactory to the Company and/or the
Participant’s employer (the “Employer”) to satisfy all withholding and payment
obligations of the Company and/or the Employer. In this regard, Participant
authorizes the Company and/or the Employer to withhold all applicable tax
withholding obligations legally payable by Participant from his or her wages or
other cash compensation paid to Participant by the Company and/or the Employer
or from proceeds of the sale of Shares. Alternatively, or in addition, if
permissible under applicable local law, the Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit or require Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the minimum amount required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (d) selling a sufficient number of such
Shares otherwise deliverable to Participant through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any tax withholding obligations by reducing the
number of Shares otherwise deliverable to Participant and, until determined
otherwise by the Company, this will be the method by which such tax withholding
obligations are satisfied. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 or tax withholding obligations related to the
applicable Shares otherwise are due, Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

 

 



 

Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(f), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Sierra Monitor Corporation,
1991 Tarob Court, Milpitas, CA 95035, or at such other address as the Company
may hereafter designate in writing.

 

Grant is Not Transferable. Except to the limited extent provided in Section 6,
the unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any unvested
Shares of Restricted Stock subject to this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 

Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

 



 

Additional Conditions to Release from Escrow. The Company will not be required
to issue any certificate or certificates for Shares hereunder or release such
Shares from the escrow established pursuant to Section 2 prior to fulfillment of
all the following conditions: (a) the admission of such Shares to listing on all
stock exchanges on which such class of stock is then listed; (b) the completion
of any registration or other qualification of such Shares under any state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body or the securities exchange
on which the Shares are then registered, which the Administrator will, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any state or federal governmental agency, which
the Administrator will, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Administrator may establish from
time to time for reasons of administrative convenience.

 

Plan Governs. This Agreement is subject to all terms and provisions of the Plan.
In the event of a conflict between one or more provisions of this Agreement and
one or more provisions of the Plan, the provisions of the Plan will govern.
Capitalized terms used and not defined in this Agreement will have the meaning
set forth in the Plan.

 

Administrator Authority. The Administrator will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

 

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Shares of Restricted Stock awarded under the Plan
or future Restricted Stock that may be awarded under the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

Agreement Severable. In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

 

Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.

 

Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

Governing Law. This Agreement will be governed by the laws of California without
giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Award or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this Award is
made and/or to be performed.

 

 



 

CONSENT OF SPOUSE

 

The undersigned spouse of Participant has read and hereby approves the terms and
conditions of the Plan and this Agreement. In consideration of the Company's
granting his or her spouse the right to purchase Shares as set forth in the Plan
and this Agreement, the undersigned hereby agrees to be irrevocably bound by the
terms and conditions of the Plan and this Agreement and further agrees that any
community property interest shall be similarly bound. The undersigned hereby
appoints the undersigned’s spouse as attorney-in-fact for the undersigned with
respect to any amendment or exercise of rights under the Plan or this Agreement.

 

      Spouse of Participant

 

 

 